UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-2042



LEROY CALHOUN,

                 Plaintiff - Appellant,

          v.


SOCIAL SECURITY ADMINISTRATION,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Walter D. Kelley, Jr., District
Judge. (2:06-cv-00362-WDK)


Submitted:   February 26, 2008             Decided:   March 11, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leroy Calhoun, Appellant Pro Se.       Joel Eric Wilson, Special
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Leroy Calhoun appeals the district court’s order granting

summary judgment to the Social Security Administration upon the

determination that substantial evidence supported the denial of

Calhoun’s     applications   for   disability    insurance   benefits   and

supplemental security income.        The district court referred this

case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

(2000). The magistrate judge recommended that relief be denied and

advised Calhoun that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation. Despite this warning, Calhoun

failed   to     specifically   object      to   the   magistrate   judge’s

recommendation.

            The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.           Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985). Calhoun has waived appellate review by failing to

timely file specific objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.




                                   - 2 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 3 -